—In an action to recover damages for personal injuries, etc., the defendant appeals from (1) an order of the Supreme Court, Queens County (Schulman, J.), dated June 26, 2000, which denied its motion to vacate its default in appearing and answering, and (2) an order of the same court, dated November 16, 2000, which denied its motion for leave to renew and reargue.
Ordered that the appeal from so much of the order dated November 16, 2000, as denied that branch of the defendant’s motion which was for leave to reargue is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated June 26, 2000, is affirmed, without costs or disbursements; and it is further,
Ordered that the order dated November 16, 2000, is affirmed insofar as reviewed, without costs or disbursements.
The Supreme Court properly denied the defendant’s motion to vacate its default in appearing and answering, as it failed to demonstrate a reasonable excuse for its default (see, Rosado v Economy El. Co., 236 AD2d 598; Miles v Blue Label Trucking Co., 232 AD2d 382; Fennell v Mason, 204 AD2d 599; Martyn v Jones, 166 AD2d 508; Peters v Pickard, 143 AD2d 81).
The Supreme Court also properly denied that branch of the motion which was for leave to renew, as the defendant failed to present a reasonable excuse why the additional facts presented were not submitted on the original motion (see, Lee v Ogden *671Allied Maintenance Corp., 226 AD2d 226; Cannistra v Gibbons, 224 AD2d 570, 571). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.